Citation Nr: 9932071	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-20 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Detroit, Michigan RO, which recharacterized the veteran's 
anxiety to PTSD and increased his evaluation from 30 to 50 
percent.  The veteran submitted a Notice of Disagreement in 
September 1998, and the RO issued a Statement of the Case in 
October 1998.  The veteran responded with a substantive 
appeal in December 1998.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran's PTSD is productive of symptoms that result 
in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from January 1951 to 
January 1954.  

VA outpatient treatment records dated between March 1986 and 
June 1986 reflect that the veteran reported flashbacks and 
recurrent nightmares about his Korean experiences.  A VA 
examiner diagnosed him with anxiety in March 1986.

During an August 1986 psychiatric examination, he reported 
that he had killed a North Korean with his bare hands and had 
himself been shot.  Personnel records reflect that the 
veteran earned a Purple Heart medal.  The veteran stated that 
he had worked as a loan officer for more than 20 years, but 
had become nervous while at work, and quit to become a 
bartender.  The examiner diagnosed him with generalized 
anxiety disorder.

During a July 1995 VA mental disorders examination, the 
veteran further related that he witnessed artillery called in 
on men, women, and children, and that he saw the dead 
civilians.  He stated that he had quit his job as a loan 
officer because of anxiety, which manifested itself in the 
form of gastro-intestinal disturbances and a generally 
nervous nature.  The examiner reported that the veteran was 
quite agitated and he frequently arose from his chair to pace 
during the interview.  The examiner diagnosed PTSD, rather 
than generalized anxiety disorder, based on traumatic 
experiences during his Korean conflict service, nightmares 
reminiscent of his Korean conflict service, suicidal 
ruminations, irritable and agitated behavior, impairment of 
work performance, and inability to tolerate the stress of 
competitive work engagements.  He reported the veteran's 
Global Assessment of Functioning (GAF) score was 50.

In September 1995, the same VA examiner reviewed the 
veteran's claims file and offered the opinion that the 
veteran's anxiety reactions are actually PTSD related to 
Korean War experiences.  The examiner specifically opined 
that the veteran had only one diagnosis, that of PTSD, 
including some symptoms of anxiety.

During a September 1997 VA examination, the veteran reported 
that he had recurrent nightmares about his Korean service, 
and that he would become violent during these episodes.  He 
stated he would get out of bed and his wife would coax him 
back to bed by assuring him that he was merely dreaming.  He 
indicated that he feared for the safety of his wife during 
these episodes.  He also reported that he had developed an 
intolerance for crowds, and that he could no longer go out to 
eat.  The examiner noted that the veteran was severely tense 
and sat with his fists clenched to avoid acting out his tense 
feelings in a physical manner.  The examiner indicated the 
veteran's GAF score was 40 related to his PTSD only.

Statements from the veteran in September 1998 and December 
1998 indicate that he can no longer go to funerals, church, 
or ride in elevators because of his intolerance for crowds.


Analysis

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, the 
veteran's claim is well grounded because it alleges an 
increase in severity of the service-connected disability.  
See Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that the RO has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The veteran was granted service connection for residual 
anxiety reaction in October 1986.  He reopened his claim for 
an increased rating in January 1997.  The RO in September 
1997 recharacterized this disability to PTSD and increased 
the evaluation assigned to 50 percent under 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9411 (1999).  DC 9411 
provides that a 50 percent disability evaluation is warranted 
for PTSD that causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

In this case, we find that the evidence demonstrates that the 
veteran's service connected psychiatric disorder is 
productive of symptomatology sufficient to warrant a 100 
percent evaluation because of total occupational and social 
impairment.  As noted above, the veteran has recurrent 
nightmares reminiscent of his Korean conflict experiences; 
suicidal ruminations; irritable, agitated and restless 
behavior; impairment of work performance; and, inability to 
tolerate the stress of competitive work engagements.  The 
veteran's GAF score in July 1995 was 50.  According to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994), which was adopted 
by the VA at 38 C.F.R. § 4.125, a GAF score of 50 connotes 
serious symptoms, such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social and occupational functioning, such as 
having no friends or inability to keep a job.

As stated above, the veteran reported in August 1997 that he 
frequently becomes violent during his nightmares about Korea.  
He indicated he was concerned for the safety of his wife 
during these episodes.  The examiner noted that the veteran 
sat with his fist clenched during the examination, and he 
paced during the July 1995 interview.  This behavior shows 
that the veteran may be a persistent danger to himself and 
others, including his wife during the violent nightmares.  
The veteran also indicated that he is usually accompanied by 
his wife, who must carry a pair of undershorts in her purse 
so that he can make an appropriate change when he experiences 
leakage of fecal content during his daily periods of 
anxiousness.  The Board observes that this symptomatology 
could reasonably be construed to constitute further 
occupational and social impairment.

The veteran's GAF score worsened in August 1997 from 50 to 
40.  According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994), a score of 40 connotes some impairment in reality 
testing or communication, such as illogical, obscure, or 
irrelevant speech; or, major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  The Board observes that GAF scores 
of 50 and 40 both reflect that the veteran is unable to hold 
a job and the VA examiner related that this was only due to 
his PTSD.  The examiner has reported that the veteran is 
unable to tolerate stress and competitive work engagements.  
The Board finds that the veteran's behavior in conjunction 
with his worsening disorder as reflected in the assignment of 
his GAF score, constitutes sufficient occupational and social 
impairment to warrant an evaluation of 100 percent under the 
rating schedule.  See 38 C.F.R. § 4.130, DC 9411.


ORDER

Entitlement to an increased 100 percent evaluation for PTSD 
is granted, subject to the law and regulations governing the 
award of monetary benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals






